  Case: 1:17-md-02804-DAP Doc #: 1225 Filed: 01/04/19 1 of 5. PageID #: 29636



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


   IN RE: NATIONAL PRESCRIPTION                                   MDL No. 2804
         OPIATE LITIGATION
                                                              Case No. 1:17-md-2804
     THIS DOCUMENT RELATES TO:
             ALL CASES                                        Hon. Dan Aaron Polster



 CERTAIN DEFENDANTS’ MOTION FOR LEAVE TO FILE MOTION FOR RELIEF
         CONCERNING IMPROPER EXTRAJUDICIAL STATEMENTS
                AND VIOLATIONS OF COURT ORDERS

        The undersigned Defendants move this Court for leave to file the annexed Motion for

Relief Concerning Improper Extrajudicial Statements and Violation of Court Orders and

memorandum in support thereof.

        Lawyers representing plaintiffs in this litigation are engaged in a concerted campaign to

taint potential jury pools in this district—and across the country—through misleading,

inflammatory, and improper public statements. Their behavior, which reached a crescendo on

national TV during a recent episode of 60 Minutes, is a flagrant violation of their ethical

obligations as attorneys practicing before this Court and threatens defendants’ rights to a fair

adjudication of the claims asserted against them. Certain statements by plaintiffs’ counsel also

have violated this Court’s express orders. These lawyers’ professional misconduct is so far

outside the bounds of appropriate behavior as to warrant a gag order and other sanctions. Such

steps are necessary to help mitigate the unfair and prejudicial effects of the misconduct and to

deter similar misconduct in the future. The essential fairness of this proceeding and the rights of

the parties are at stake.




                                                1
  Case: 1:17-md-02804-DAP Doc #: 1225 Filed: 01/04/19 2 of 5. PageID #: 29637



       For these reasons and those more fully set forth in the annexed motion and memorandum

in support, the Court should grant Defendants leave to file the annexed Motion for Relief

Concerning Improper Extrajudicial Statements and Violation of Court Orders and memorandum

in support thereof.

January 4, 2019                              Respectfully submitted,


                                             /s/ Carole S. Rendon
                                             Carole S. Rendon
                                             BAKER & HOSTETLER LLP
                                             Key Tower 127 Public Square, Suite 2000
                                             Cleveland, OH 44114-1214
                                             Tel: (216) 621- 0200
                                             Fax: (216) 696-0740
                                             crendon@bakerlaw.com

                                             Counsel for Defendants Endo Health
                                             Solutions Inc., Endo Pharmaceuticals Inc.,
                                             Par Pharmaceutical, Inc., and Par
                                             Pharmaceutical Companies, Inc. (incorrectly
                                             named as “Par Pharmaceutical Companies,
                                             Inc. f/k/a Par Pharmaceutical Holdings,
                                             Inc.”)

                                             /s/ Donna M. Welch
                                             Donna M. Welch, P.C.
                                             (Illinois Bar No. 6226352)
                                             KIRKLAND & ELLIS LLP
                                             300 North LaSalle
                                             Chicago, Illinois 60654
                                             Tel: (312) 862-2424
                                             Fax: (312) 862-2200
                                             dwelch@kirkland.com

                                             Counsel for Defendants Allergan Finance,
                                             LLC f/k/a Actavis, Inc. f/k/a Watson
                                             Pharmaceuticals, Inc. and Allergan PLC f/k/a
                                             Actavis PLC




                                             2
Case: 1:17-md-02804-DAP Doc #: 1225 Filed: 01/04/19 3 of 5. PageID #: 29638



                                     /s/ Shannon McClure Roberts
                                     Shannon McClure Roberts
                                     REED SMITH LLP
                                     Three Logan Square
                                     1717 Arch Street, Suite 3100
                                     Philadelphia, PA 19103
                                     Tel: (215) 851-8100
                                     Fax: (215) 851-1420
                                     smcclure@reedsmith.com

                                     Counsel for Distributor Defendant
                                     AmerisourceBergen Drug Corporation

                                     Counsel for H.D. Smith for the limited
                                     purpose of this motion

                                     /s/ Enu Mainigi
                                     Enu Mainigi
                                     WILLIAMS & CONNOLLY LLP
                                     725 Twelfth Street, N.W.
                                     Washington, DC 20005
                                     Tel: (202) 434-5000
                                     Fax: (202) 434-5029
                                     emainigi@wc.com

                                     Counsel for Defendant Cardinal Health, Inc.

                                     /s/ Timothy D. Johnson
                                     Timothy D. Johnson (0006686)
                                     CAVITCH, FAMILO & DURKIN CO. LPA
                                     Twentieth Floor
                                     1300 East Ninth Street
                                     Cleveland, Ohio 44114
                                     Tel: (216) 621-7860
                                     Fax: (216) 621-3415
                                     tjohnson@cavitch.com

                                     Attorney for Discount Drug Mart, Inc.




                                    3
Case: 1:17-md-02804-DAP Doc #: 1225 Filed: 01/04/19 4 of 5. PageID #: 29639



                                     /s/ Charles C. Lifland
                                     Charles C. Lifland (Cal. Bar No. 108950)
                                     O’MELVENY & MYERS LLP
                                     400 South Hope Street
                                     Los Angeles, California 90071
                                     Tel: (213) 430-6000
                                     Fax: (213) 430-6407
                                     clifland@omm.com

                                     Counsel for Defendants Johnson & Johnson;
                                     Janssen Pharmaceuticals, Inc.; Janssen
                                     Pharmaceutica, Inc. n/k/a Janssen
                                     Pharmaceuticals, Inc.; and Ortho-
                                     McNeil-Janssen Pharmaceuticals, Inc. n/k/a
                                     Janssen Pharmaceuticals, Inc.

                                     /s/ Brien T. O’Connor
                                     Brien T. O’Connor
                                     Andrew J. O’Connor
                                     ROPES & GRAY LLP
                                     Prudential Tower
                                     800 Boylston St.
                                     Boston, MA 02199
                                     Tel: (617) 235-4650
                                     Brien.O’Connor@ropesgray.com
                                     Andrew.O’Connor@ropesgray.com

                                     Counsel for Defendant Mallinckrodt LLC

                                     /s/ Geoffrey Hobart
                                     Geoffrey Hobart
                                     COVINGTON & BURLING LLP
                                     One CityCenter
                                     850 Tenth Street, NW
                                     Washington, DC 20001-4956
                                     Tel: (202) 662-5281
                                     ghobart@cov.com

                                     Counsel for Distributor Defendant McKesson
                                     Corporation




                                    4
Case: 1:17-md-02804-DAP Doc #: 1225 Filed: 01/04/19 5 of 5. PageID #: 29640



                                     /s/ Mark S. Cheffo
                                     Mark S. Cheffo
                                     DECHERT LLP
                                     Three Bryant Park
                                     1095 Avenue of the Americas
                                     New York, NY 10036
                                     Tel: (212) 698-3500
                                     Mark.Cheffo@dechert.com

                                     Counsel for Defendants Purdue Pharma L.P.,
                                     Purdue Pharma Inc., and The Purdue
                                     Frederick Company




                                    5
